DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendment to the specification and drawings, amending the title of the invention to a more descriptive title, deleting implied language from the abstract portion of the disclosure and amending the drawings to illustrate features limited in the Claims acknowledged and entered. 
Therefore, the objections set forth in non-final office action dated 11/01/2021 has been withdrawn.
The Applicant originally submitted Claims 1-27 in the application. In the present response, the Applicant amended Claims 1-2, 4-9, 11-12, 15-21, 23-24 and 27.
 Accordingly, Claims 1-27 are currently pending in the application.
Response to Arguments
Applicant’s argument filled 01/31/2022 with respect to the drawing object that “a fifth diversion opening is located above the first diversion opening” as recited in Claim 26 of present invention, is clearly illustrated in Fig 3 of the disclosure is persuasive, and therefore the objection has been withdrawn.
Applicant’s arguments filled 01/31/2022, with respect to rejection of Claim 1 under 35 U.S.C. § 102(a) (1) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new ground of rejection has been set forth below necessitated by Applicant amendment to Claim 1.

Claim Objections
Claim 24 is objected to because of the following informalities: 
● In Claim 24, Line 3, “a connection” should be changed to read
- - the connection - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Pelletier et al (US 2015/0245539) in view of Mizuno (US 5,293,754). 
	Regarding Claim 1, Pelletier (In Fig 2) discloses a cooling apparatus (10) for cooling a to-be-cooled device (CPU), (¶ 28, II. 5-7), (Fig 2), wherein the cooling 
However, Pelletier does not disclose wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body exceeds a second preset volume, then a connection between the storage tank and the cabinet body is opened, wherein the second preset volume is higher than the first present volume, and 
wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body is restored to the second preset volume, then the connection between the storage tank and the cabinet body is closed.
Instead Mizuno (In Fig 2) teaches wherein when the first volumeter (114/115/116) detects that the volume of the cooling medium (102) in the cabinet body (113) exceeds a second preset volume (preset volume detected by 114/115, Col 4, II. 13-22), then a connection (108) between the storage tank (101) and the cabinet body 
wherein when the first volumeter (114/115/116) detects that the volume of the cooling medium (102) in the cabinet body (113) is restored to the second preset volume (preset volume detected by 114/115), then the connection (108) between the storage tank (101) and the cabinet body (113) is closed (Col 4, II. 23-30).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Mizuno with the first volumeter detecting the volume of the cooling medium in the cabinet body exceeding a second preset volume and opening a connection between the storage tank and cabinet body with second preset volume being higher than the first preset volume and closing the connection when the first volumeter detects the volume of the cooling medium in the cabinet body is restored to the second preset volume to benefit from controlling the level of coolant within the tank to keep the pressure at a predetermined pressure (Mizuno, Col 4, II. 31-38). 
	Regarding Claim 3, Pelletier in view of Mizuno discloses the limitations of claim 1, however Pelletier as modified does not discloses wherein the apparatus further comprising a driving device for driving the cooling medium between the storage tank and the cabinet body.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Mizuno with a driving device, driving the cooling medium between the storage tank and the cabinet body to benefit from controlling the level of coolant within the tank to keep the pressure at a predetermined pressure (Mizuno, Col 4, II. 31-38). 
Regarding Claim 5, Pelletier in view of Mizuno discloses the limitations of claim 3, however Pelletier as modified does not teach wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body exceeds the second preset volume, then the driving device drives the cooling medium in the cabinet body into the storage tank, and wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body is restored to the second preset volume, then the driving device stops driving the cooling medium into the storage tank.
Instead Mizuno (In Fig 2) teaches wherein when the first volumeter (114/115/116) detects that the volume of the cooling medium (102) in the cabinet body (113) exceeds the second preset volume (preset volume detected by 114/115, Col 4, II. 13-22), then the driving device (108) drives the cooling medium (102) in the cabinet body (113) into the storage tank (101), (Col 4, II. 13-22), and wherein when the first volumeter (114/115/116) detects that the volume of the cooling medium (102) in the cabinet body (113) is restored to the second preset volume (preset volume detected by 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Mizuno with a driving device, driving the cooling medium in the cabinet body into the storage tank when the first volumeter detects that the volume of the cooling medium in the cabinet body exceeds the second preset value and the driving device stops driving the cooling medium into the storage tank when the first volumeter detects that volume of the cooling medium in the cabinet body is restored to the second preset volume to benefit from controlling the level of coolant within the tank to keep the pressure at a predetermined pressure (Mizuno, Col 4, II. 31-38). 
Regarding Claim 6, Pelletier in view of Mizuno discloses the limitations of Claim 1, however Pelletier (In Fig 2) further discloses wherein the cooling apparatus (10) further comprising a valve (84/86), (¶ 111, II. 8-13) configured for switching between opening and closing the connection between the storage tank (70) and the cabinet body (12), wherein when the first volumeter (sensors), (¶ 111, II. 1-3) detects that the volume of the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8) in the cabinet body (12) is lower than the first preset volume (primary dielectric liquid coolant), (¶ 23, II. 5-8), then the valve (86) is opened so that the connection between the storage tank (70) and the cabinet body (12) is opened, and wherein when the first volumeter (sensors), (¶ 111, II. 1-3) detects that the volume of the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8) in the cabinet body (12) reaches the first preset 
Regarding Claim 7, Pelletier in view of Mizuno discloses the limitations of claim 6, however Pelletier (In Fig 2) further discloses wherein the cabinet body (12) has a first diversion opening (diversion opening connecting in 12, 82 to 12), (¶ 52, II. 1-2) for guiding the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8), (Fig 1), wherein the storage tank (70) has a second diversion opening (diversion opening in 70, connecting 84/86/82 to 70), (Fig 2) in communication with the first diversion opening (Fig 1), and wherein the valve (84/86) is disposed in a position that is either between the first diversion opening (diversion opening in 12, connecting 82 to 12) and the second diversion opening (diversion opening in 70,  connecting in 84/86/82 to 70), (Fig 1) or inside the storage tank at a position corresponding to the second diversion opening.
Regarding Claim 8, Pelletier in view of Mizuno discloses the limitations of claim 7, however Pelletier (In Fig 2) further discloses wherein the storage tank (70) is disposed above the cabinet body (12), (Fig 1) and wherein the second diversion opening (diversion opening connecting 84/86/82 to 70) is located above the first diversion opening (diversion opening connecting 82 to 12), (Fig 1).
Regarding Claim 9, Pelletier in view of Mizuno discloses the limitations of claim 1, however Pelletier (In Fig 2) further discloses wherein the cooling apparatus (10) further comprising a heat exchanging device (200), (¶ 114, II. 1-5) wherein an end (end 200 attached of 210), (¶ 69, II. 4-9) of the heat exchanging device (200) is coupled to the cabinet body (12), (¶ 69, II. 4-9), (Fig 2) and another end of the heat exchanging device (end of 200 attached to 304), (¶ 71, II. 1-2) is coupled to an external liquid supply .
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Pelletier in view of Mizuno and further in view of Pforte et al (US 2011/0175737).
	Regarding Claim 2, Pelletier in view of Mizuno discloses the limitations of claim 1, however where Pelletier (In Fig 2) further discloses wherein the apparatus (10) further comprising a second volumeter (80), (¶ 51, II. 1-4) and an alarm device (logic, step 1000), (Fig 11).
However, Pelletier as modified does not disclose wherein a second volumeter and an alarm device communicatively coupled to the second volumeter, wherein the second volumeter is configured to detect a volume of the cooling medium in the storage tank, and wherein when the second volumeter detects that the volume of the cooling medium in the storage tank is lower than a third preset volume, then the alarm device issues an alarm.
Instead Pforte (In Fig 1) teaches wherein a second volumeter (14/16), (¶ 34, II. 5-8) and an alarm device (34), (¶ 44, II. 1-6) communicatively coupled to the second volumeter (¶ 44, II. 1-6), wherein the second volumeter (14/16) is configured to detect a volume (liquid level), (¶ 37, II. 1-2) of the cooling medium (liquid), (¶ 4, II. 1-4) in the storage tank (24), (¶ 37, II. 1-2), (Fig 1), and wherein when the second volumeter 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Mizuno and further with Pforte with a second volumeter and an alarm device communicatively coupled to the second volumeter, and when the second volumeter detecting volume of cooling medium in the storage tank below a preset volume an alarm device issuing an alarm to benefit from drawing attention of user falling of liquid level before the start of a temperature control of the heating device (Pforte, ¶ 53, II. 1-6). 
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Pelletier in view of Mizuno and further in view of Shelnutt et al (US 2014/0218861).
Regarding Claim 4, Pelletier in view of Mizuno discloses the limitations of claim 3, however where Pelletier (In Fig 2) further discloses wherein when the first volumeter (sensors), (¶ 111, II. 1-3) detects that the volume of the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8) in the cabinet body (12), (¶ 58, II. 4-8) is lower than the first preset volume (volume at certain threshold), (¶ 111, II. 8-13), then the connection (82/84/86), (Fig 3) between the storage tank (70/200) and the cabinet body (12) is opened; and wherein when the first volumeter (sensors), (¶ 111, II. 1-3) detects that the volume of the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8) in the cabinet body (12) reaches the second preset volume (volume below certain threshold), then the connection (82/84/86) between the storage tank (70/200) and the cabinet body (12) is closed.

Instead Shelnutt (In Fig 13) further teaches wherein a driving device (1340), (¶ 175, II. 5-8) drives the cooling medium (412), (¶ 169, II. 6-9) in the storage tank (1330) into the cabinet body (400A) at first preset value of volume (preset value of volume at 1310A detected by 1322), (¶ 169, II. 9-13) of cooling medium (Fig 13), and the driving device (1340), (¶ 175, II. 5-8) stops driving the cooling medium (412) into the cabinet body (400A) at the second preset value (preset value of volume at 1305A detected by 1320), (¶ 169, II. 9-13) of volume of the cooling medium (Fig 13).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Mizuno and further with Shelnutt with a driving device driving the cooling medium in the storage tank into the cabinet body at the first preset volume of cooling medium and driving device stopping driving the cooling medium into the cabinet body at the second preset volume of the cooling medium to benefit from directly maximizing absorption of heat from the heat dissipation component surrounded by the cooling liquid and replenishing and adjusting the volume of cooling liquid that is changed by liquid coolant expansion and contraction by temperature fluctuation, air infiltration, vaporization, maintenance or servicing operations and ambient pressure changes which could cause significant impact on the performance of the liquid cooled IT equipment up to and including catastrophic failure (Shelnutt, ¶ 6, II. 20-27, ¶ 161, II. 1-9). 
Claims 10-11 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Pelletier in view of Midorikawa (US 6,360,559) prior art.
Regarding Claim 10, Pelletier (In Fig 2) discloses a cooling apparatus (10) for cooling a to-be-cooled device (CPU), (¶ 28, II. 5-7), (Fig 2), wherein the cooling apparatus (10) comprises: a cabinet body (12) configured to contain a cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8) for at least partially immersing the to-be-cooled device (CPU), (¶ 23, II. 5-6), wherein the cabinet body (12) has a first diversion opening (diversion opening in 12, connecting 82 to 12), (¶ 52, II. 1-2) for receiving the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8) and a second diversion opening (diversion opening in 70, connecting 84/86/82 to 70) for discharging the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8).
However, Pelletier does not disclose a filtering device, wherein the filtering device has a third diversion opening in communication with the first diversion opening and a fourth diversion opening in communication with the second diversion opening, and wherein the filtering device is configured to drive the cooling medium in the cabinet body through the filtering device for filtering of the cooling medium.
Instead Midorikawa (In Fig 1) prior art teaches a filtering device (24A/23), wherein the filtering device (24A/23) has a third diversion opening (diversion opening in 24A, connecting 24A to 25) in communication with the first diversion opening (diversion opening in water jacket cover around 10, Col 1, II. 20-27) and a fourth diversion opening (diversion opening in 23, connecting 23 to 22) in communication with the second diversion opening (diversion opening in 22, connecting 22 to 23), (Fig 1), and wherein the filtering device (24A/23) is configured to drive the cooling medium (J) in the cabinet 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa with a filtering device having a third diversion opening in communication with the first diversion opening and a fourth diversion opening in communication with the second diversion opening and configured to drive the cooling medium in the cabinet body through the filtering device to benefit from purifying water through a purification machine which draws water from original water reservoir and flows back the waste water into the original reservoir for recirculation through purification system, supplying a sufficient quantity of purified water (Shang-Chun, US 5,928,503, Col 1, II. 61-67).
Regarding Claim 11, Pelletier in view of Midorikawa discloses the limitations of claim 10, however Pelletier as modified does not disclose wherein the filtering device comprises a filter and a driving pump coupled to the filter, wherein the driving pump is configured to drive the cooling medium in the cabinet body through the filter for filtering of the cooling medium, and wherein one of the filter and the driving pump is provided with the third diversion opening, and the other of the filter and the driving pump is provided with the fourth diversion opening.
Instead Midorikawa (In Fig 1) prior art teaches wherein the filtering device (24A/23) comprises a filter (24A) and a driving pump (23) coupled to the filter (24A), (Fig 1), wherein the driving pump (23) is configured to drive the cooling medium (J) in the cabinet body (water jacket covers around 10, Col 1, II. 20-27) through the filter (24A) for 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa with the filtering device comprising a filter and a driving pump coupled to the filter and driving pump driving cooling medium in the cabinet body through the filter for filtering the cooling medium and the one of the filter and driving pump provided with the third diversion opening and other of filter and the driving pump provided with the fourth diversion opening to benefit from purifying water through a purification machine which draws water from original water reservoir and flows back the waste water into the original reservoir for recirculation through purification system, supplying a sufficient quantity of purified water (Shang-Chun, US 5,928,503, Col 1, II. 61-67).
Regarding Claim 13, Pelletier in view of Midorikawa discloses the limitations of claim 11, however Pelletier as modified does not disclose wherein the apparatus further comprising a storage device coupled to the driving pump, wherein the driving pump is configured to drive the cooling medium in the cabinet body into the storage device.
Instead Midorikawa (In Fig 1) teaches wherein the apparatus further comprising a storage device (22) coupled to the driving pump (23), wherein the driving pump (23) is configured to drive the cooling medium (J) in the cabinet body (water jacket covers around 10, Col 1, II. 20-27) into the storage device (22), (Fig 1).
. 
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Pelletier in view Midorikawa further in view of Campbell (US 9,622,379) and further in view of Lei (CN104609608).
Regarding Claim 12, Pelletier in view of Midorikawa discloses the limitations of claim 11, however Pelletier as modified does not disclose wherein the apparatus further comprising a valve disposed in a position that is either between the first diversion opening and the third diversion opening or between the second diversion opening and the fourth diversion opening.
Instead Campbell (In Fig 2A) further teaches where in the apparatus (200) further comprising a valve (B/C) disposed in a position that is either between the first diversion opening and the third diversion opening or between the second diversion opening (diversion opening in 203, connecting B to 203) and the fourth diversion opening (diversion opening in 206, connecting C to 206), (Col 9, II. 1-11), (Fig 2A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa and further with Campbell with a valve positioned between the second diversion opening 
However, Pelletier as modified does not teach wherein when purity of the cooling medium in the cabinet body is lower than a set value, then the valve is opened and the driving pump drives the cooling medium in the cabinet body through the filter for filtering.
Instead Lei (In Fig 1) teaches wherein when purity of the cooling medium (water), (¶ 15, II. 1-2) in the cabinet body (4) is lower than a set value (not accordance with the standard), (¶ 29, II. 5-9) then the valve (6) is opened and the driving pump (8) drives the cooling medium (water), (¶ 15, II.1-2) in the cabinet body (4) through the filter (2) for filtering (¶ 29, II. 5-9), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa further with Campbell and further with Lei with cooling medium purity detection to detect when purity of the cooling medium in the cabinet body being lower than a set value opening the valve and pumping the cooling medium in the cabinet body through the filter for filtering to benefit from a small-scale water purification system, ensuring excellent purification rate with fast purified water at the outlet while providing an excellent electrical controllability of the water purification process (Lei, ¶ 17, II. 1-4). 
Claims 14 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Pelletier in view of Midorikawa and further in view of Campbell.
Regarding Claim 14, Pelletier in view of Midorikawa discloses the limitations of claim 13, however Pelletier as modified does not disclose wherein the apparatus further comprising a valve disposed between the storage device and the driving pump, wherein when the valve is opened, the driving pump drives the cooling medium in the cabinet body into the storage device.
Instead Campbell (In Fig 2A) further teaches wherein the apparatus (200) further comprising a valve (D) disposed between the storage device (203) and the driving pump (205), wherein when the valve is opened, the driving pump (205) drives the cooling medium (204) in the cabinet body (240) into the storage device (203), (Col 9, II. 1-11), (Fig 2A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa and further with Campbell with a valve between the storage device and the driving pump and when the valve is opened, the driving pump drives the cooling medium in the cabinet body into the storage device to benefit from ability to drain the coolant liquid so that sealed enclosure is opened to access the electronic components to be serviced or replaced (Campbell, Col 7, II. 8-12).
Regarding Claim 16, Pelletier in view of Midorikawa discloses the limitations of claim 10, however Pelletier as modified does not disclose wherein the apparatus further comprising a heat exchanging device, wherein an end of the heat exchanging device is coupled to the cabinet body and another end of the heat exchanging device is coupled to an external liquid supply apparatus, and wherein the heat exchanging device is 
Instead Campbell (In Figs 2A/2B) teaches wherein the apparatus (200) further comprising a heat exchanging device (220), (Fig 2B) wherein an end (231/232) of the heat exchanging device (220) is coupled to the cabinet body (240), (Col 7, II. 52-56) and another end (121/122) of the heat exchanging device (220) is coupled to an external liquid supply apparatus (119), (Col 5, II. 19-28), (Fig 2A), and wherein the heat exchanging device (220) is configured to drive the cooling medium (204) to circulate in the cabinet body (240) and to exchange heat with the cooling medium (204), (Col 7, II. 60-64), (Col 8, II. 9-16), (Fig 2B).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa and further with Campbell with a heat exchanger device coupled to the cabinet body at one end and coupled to an external liquid supply apparatus at the other end and configured to drive the cooling medium to circulate and exchange heat with cooling medium in the cabinet body to benefit from removing the heat from electronic system via the respective hinged, liquid-cooled heat sink and transferring the heat via coolant return manifold and modular cooling unit to the facility coolant loop (Campbell, Col 8, II. 12-16). 
Claims 17 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Pelletier in view of Midorikawa and further in view of Shang-Chun (US 5,928,503).
Regarding Claim 17, Pelletier (In Fig 2) discloses a cooling apparatus (10) for cooling a to-be-cooled device (CPU), (¶ 28, II. 5-7), (Fig 2) wherein the cooling 
However, Pelletier does not disclose wherein a filtering device, wherein the filtering device has a third diversion opening in communication with the first diversion opening and a fourth diversion opening in communication with the second diversion opening, and wherein the filtering device is configured to drive the cooling medium in the cabinet body through the filtering device for filtering of the cooling medium.
Instead Midorikawa (In Fig 1) prior art teaches a filtering device (24A/23), wherein the filtering device (24A/23) has a third diversion opening (diversion opening in 24A, connecting 24A to 25) in communication with the first diversion opening (diversion opening in water jacket cover around 10, Col 1, II. 20-27) and a fourth diversion opening (diversion opening in 24A, connecting 24A to 23) in communication with the second diversion opening (diversion opening in 22, connecting 22 to 23), (Fig 1), and wherein 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa with a filtering device having a third diversion opening in communication with the first diversion opening and a fourth diversion opening in communication with the second diversion opening and configured to drive the cooling medium in the cabinet body through the filtering device to benefit from purifying water through a purification machine which draws water from original water reservoir and flows back the waste water into the original reservoir for recirculation through purification system, supplying a sufficient quantity of purified water (Shang-Chun, Col 1, II. 61-67).
However, Pelletier as modified does not disclose wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body exceeds a first preset volume, then the filtering device drives the cooling medium in the cabinet body into the storage tank.
Instead Shang-Chun (In Fig 2) teaches wherein when the first volumeter (6) detects that the volume of the cooling medium (water), (Col 2, II. 56-59) in the cabinet body (5) exceeds a first preset volume (predetermined position), (Col 2, II. 56-59), then the filtering device (4) drives the cooling medium (water), (Col 2, II. 56-59) in the cabinet (5) body into the storage tank (1), (Col 2, II. 56-66), (Fig 2).

Regarding Claim 19, Pelletier in view of Midorikawa and further in view of Shang-Chun discloses the limitations of claim 17, however Pelletier as modified does not disclose wherein the filtering device comprises a filter and a driving pump coupled to the filter, wherein the driving pump is configured to drive the cooling medium in the cabinet body through the filter for filtering of the cooling medium, and wherein one of the filter and the driving pump has the third diversion opening, and the other of the filter and the driving pump has the fourth diversion opening.
Instead Midorikawa (In Fig 1) teaches wherein the filtering device (24A/23) comprises a filter (24A) and a driving pump (23) coupled to the filter (224A), (Fig 1), wherein the driving pump (23) is configured to drive the cooling medium (J) in the cabinet body (water jacket cover around 10, Col 1, II. 20-27) through the filter (24A) for filtering of the cooling medium (J), (Fig 1), and wherein one of the filter (24A) and the driving pump (23) has the third diversion opening (diversion opening in 23, connecting 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa with the filtering device comprising a filter and a driving pump coupled to the filter and driving pump driving cooling medium in the cabinet body through the filter for filtering the cooling medium and the one of the filter and driving pump provided with the third diversion opening and other of filter and the driving pump provided with the fourth diversion opening to benefit from purifying water through a purification machine which draws water from original water reservoir and flows back the waste water into the original reservoir for recirculation through purification system, supplying a sufficient quantity of purified water (Shang-Chun, US 5,928,503, Col 1, II. 61-67).
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Pelletier in view of Midorikawa further in view of Shang-Chun and further in view of Pforte.
Regarding Claim 18, Pelletier in view of Midorikawa and further in view of Shang-Chun discloses the limitations of claim 17, however where Pelletier (In Fig 2) further discloses wherein the apparatus (10) further comprising a second volumeter (80), (¶ 51, II. 1-4) and an alarm device (logic, step 1000), (Fig 11).
However, Pelletier as modified does not disclose wherein a second volumeter and an alarm device communicatively coupled to the alarm device, wherein the second volumeter is configured to detect the volume of the cooling medium in the storage tank, and wherein when the second volumeter detects that the volume of the cooling medium 
Instead Pforte (In Fig 1) teaches wherein a second volumeter (14/16), (¶ 34, II. 5-8) and an alarm device (34), (¶ 44, II. 1-6) communicatively coupled to the alarm device (¶ 44, II. 1-6), wherein the second volumeter (14/16) is configured to detect the volume (liquid level), (¶ 37, II. 1-2) of the cooling medium (liquid), (¶ 4, II. 1-4) in the storage tank (24), (¶ 37, II. 1-2), (Fig 1), and wherein when the second volumeter (14/16) detects that the volume of the cooling medium (liquid), (¶ 4, II. 1-4) in the storage tank (24) is lower than a second preset volume (specific difference value between 14/16), (¶ 44, II. 1-6), then the alarm device (34) issues an alarm (¶ 44, II. 1-6), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa further with Shang-Chun and further with Pforte with a second volumeter and an alarm device communicatively coupled to the second volumeter, and when the second volumeter detecting volume of cooling medium in the storage tank below a preset volume an alarm device issuing an alarm to benefit from drawing attention of user falling of liquid level before the start of a temperature control of the heating device (Pforte, ¶ 53, II. 1-6). 
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Pelletier in view of Midorikawa further in view of Shang-Chun further in view of Campbell and further in view of Lei.
Regarding Claim 20, Pelletier in view of Midorikawa and further in view of Shang-Chun discloses the limitations of claim 19, however Pelletier as modified does 
Instead Campbell (In Fig 2A) further teaches where in the apparatus (200) further comprising a valve (B/C) disposed in a position that is either between the first diversion opening and the third diversion opening or between the second diversion opening (diversion opening in 203, connecting B to 203) and the fourth diversion opening (diversion opening in 206, connecting C to 206), (Col 9, II. 1-11), (Fig 2A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa further with Shang-Chun and further with Campbell with a valve positioned between the second diversion opening and the fourth diversion opening to benefit from ability to fill the coolant liquid into sealed compartment of the enclosure and efficiently cooling the electronic components (Campbell, Col 1, II. 44-49, Col 9, II. 5-11).
However, Pelletier as modified does not disclose wherein when purity of the cooling medium in the cabinet body is lower than a set value, then the valve is opened and the driving pump drives the cooling medium in the cabinet body through the filter for filtering of the cooling medium.
Instead Lei (In Fig 1) teaches wherein when purity of the cooling medium (water), (¶ 15, II. 1-2) in the cabinet body (4) is lower than a set value (not accordance with the standard), (¶ 29, II. 5-9) then the valve (6) is opened and the driving pump (8) drives the 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa further with Shang-Chun further with Campbell and further with Lei with cooling medium purity detection to detect when the purity of the cooling medium in the cabinet body being lower than a set value opening the valve and pumping the cooling medium in the cabinet body through the filter for filtering to benefit from a small-scale water purification system, ensuring excellent purification rate with fast purified water at the outlet while providing an excellent electrical controllability of the water purification process (Lei, ¶ 17, II. 1-4). 
Claims 21-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Pelletier in view of Midorikawa and further in view of Shang-Chun and further in view of Shelnutt.
Regarding Claim 21, Pelletier in view of Midorikawa and further in view of Shang-Chun discloses the limitations of claim 17, however Pelletier as modified does not disclose wherein the filtering device comprises a driving pump for driving the cooling medium between the storage tank and the cabinet body.
Instead Midorikawa (In Fig 1) teaches wherein the filtering device (24A/23) comprises a driving pump (23) for driving the cooling medium (J) between the storage tank (22) and the cabinet body (water jacket cover around 10, Col 1, II. 20-27). 

However Pelletier as modified does not disclose wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body exceeds the first preset volume, then a connection between the storage tank and the cabinet body is opened and the driving pump drives the cooling medium in the cabinet body into the storage tank, and wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body is restored to the first preset volume, then the connection between the storage tank and the cabinet body is closed and the driving pump stops.
Instead Shelnutt (In Figs 13-14) teaches wherein when the first volumeter (1320/1322) detects that the volume of the cooling medium (412), (¶ 169, II. 6-9) in the cabinet body (400) exceeds the first preset volume (preset value of volume at 1305A detected by 1320), then a connection (497/1397/1395) between the storage tank (1330) and the cabinet body (400A) is opened and the driving pump (1340), (¶ 175, II. 5-8) drives the cooling medium (412) in the cabinet body (400A) into the storage tank (1330), (¶ 172, II. 1-4), (¶ 179, II. 1-15), (1412/YES/1414), (Fig 14), and wherein when the first volumeter detects (1320/1322) that the volume of the cooling medium (412) in the cabinet body (400) is restored to the first preset volume (preset value of volume at 1305A detected by 1320), then the connection (497/1397/1395) between the storage 
 	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa further with Shang-Chun and further with Shelnutt with the first volumeter detecting that the volume of the cooling medium in the cabinet body exceeding a the first preset volume and a connection between the storage tank and the cabinet body being opened and the driving pump driving the cooling medium in the cabinet body into the storage tank and when the first volumeter detecting that the volume of the cooling medium in the cabinet body is restored to the first preset volume, then connection is closed and the driving pump stops to benefit from directly maximizing absorption of heat from the heat dissipation component surrounded by the cooling liquid and replenishing and adjusting the volume of cooling liquid that is changed by liquid coolant expansion and contraction by temperature fluctuation, air infiltration, vaporization, maintenance or servicing operations and ambient pressure changes which could cause significant impact on the performance of the liquid cooled IT equipment up to and including catastrophic failure (Shelnutt, ¶ 6, II. 20-27, ¶ 161, II. 1-9). 
Regarding Claim 22, Pelletier in view of Midorikawa and further in view of Shang-Chun discloses the limitations of claim 17, however Pelletier as modified does not disclose wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body is lower than a second preset volume, then a connection between the storage tank and the cabinet body is opened and the filtering device drives the cooling medium in the storage tank into the cabinet body.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa with a filtering device with filtering device driving the cooling medium in the storage tank into the cabinet body to benefit from driving cooled chilled coolant from the storage tank to the component to be cooled (Midorikawa, Col 1, II. 19-27).
However, Pelletier as modified does not disclose wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body is lower than a second preset volume, then a connection between the storage tank and the cabinet body is opened and the cooling medium in the storage tank into the cabinet body.
Instead where Shelnutt (In Fig 13) teaches wherein when the first volumeter (1320/1322) detects that the volume of the cooling medium (412), (¶ 169, II. 6-9) in the cabinet body (400A) is lower than a second preset volume (preset volume lower than 1310A), then a connection (497/1397/1395) between the storage tank (1330) and the cabinet body (400A) is opened and driving the cooling medium (412) in the storage tank (1330) into the cabinet body (400A), (¶ 175, II. 5-16).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa further with Shang-Chun and further with Shelnutt with the first volumeter detecting that the 
Regarding Claim 23, Pelletier in view of Midorikawa further in view of Shang-Chun and further in view of Shelnutt discloses the limitations of claim 22, 
however, Pelletier as modified does not disclose where wherein the filtering device comprises a driving pump for driving the cooling medium between the storage tank and the cabinet body.
instead Midorikawa (In Fig 1) further teaches wherein the filtering device (24A/23) comprises a driving pump (23) for driving the cooling medium (J) between the storage tank (22) and the cabinet body (water jacket cover around 10, Col 1, II. 20-27).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa with a filtering device with filtering device a driving pump for driving the cooling medium between the storage tank and the cabinet body to benefit from driving cooled chilled 
 However Pelletier as modified does not disclose teaches wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body is lower than the second preset volume, then a connection between the storage tank and the cabinet body is opened and the driving pump drives the cooling medium in the storage tank into the cabinet body, and wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body reaches the first preset volume, then the connection between the storage tank and the cabinet body is closed and the driving pump stops wherein the second preset volume is lower than the first preset volume.
Instead Shelnutt (In Fig 13) further teaches wherein when the first volumeter (1320/1322) detects that the volume of the cooling medium (412), (¶ 169, II. 6-9) in the cabinet body (400A) is lower than the second preset volume (preset volume at 1310A), then a connection (497/1397/1395) between the storage tank (1330) and the cabinet body (400A) is opened and the driving pump (1340), (¶ 175, II. 5-8) drives the cooling medium (412) in the storage tank (1330) into the cabinet body (400A), and wherein when the first volumeter (1320/1322) detects that the volume of the cooling medium (412) in the cabinet body (400A) reaches the first preset volume (preset volume at 1305A), then the connection (497/1397/1395) between the storage tank (1330) and the cabinet body (400A) is closed and the driving pump stops (1340), (¶ 175, II. 5-16), (¶ 171, II. 1-11) wherein the second preset volume is lower than the first preset volume (naturally preset volume at 1310A is lower than preset volume at 1305A).

Regarding Claim 24, Pelletier in view of Midorikawa further in view of Shang-Chun and further in view of Shelnutt discloses the limitations of claim 22, however Pelletier as modified does not disclose where the apparatus further comprising a valve configured for switching between opening and closing a connection between the storage tank and the cabinet body, wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body is lower than the first preset volume, then the valve is opened so that the connection between the storage tank and the 
Instead Shelnutt (In Fig 13) further teaches where the apparatus further comprising a valve (497/1397), (¶ 171, II. 1-11) configured for switching between opening and closing a connection (497/1397/1395) between the storage tank (1330) and the cabinet body (400A), wherein when the first volumeter (1320/1322) detects that the volume of the cooling medium (412), (¶ 169, II. 6-9) in the cabinet body (400A) is lower than the first preset volume (preset volume at lower than 1310A), then the valve (497/1397) is opened so that the connection (497/1397/1395) between the storage tank (1330) and the cabinet body (400A) is opened, (¶ 171, II. 1-11), and wherein when the first volumeter (1320/1322) detects that the volume of the cooling medium (412) in the cabinet body (400A) reaches the second preset volume (preset volume above 1310A), then the valve (valve) is closed so that the connection (497/1397/1395) between the storage tank (1330) and the cabinet body (400A) is closed, (¶ 169, II. 9-13), (¶ 171, II. 1-11), (Fig 2A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa further with Shang-Chun and further with Shelnutt with a valve for opening and closing a connection between the storage tank and the cabinet body and when the first volumeter detecting that the volume of the cooling medium in the cabinet body is lower than a second preset volume, then the valve is opened so that the connection between the 
Regarding Claim 25, Pelletier in view of Midorikawa further in view of Shang-Chun and further in view of Shelnutt discloses the limitations of claim 24, however Pelletier as modified does not disclose wherein the storage tank has a fifth diversion opening in communication with the first diversion opening, and wherein the valve is disposed in a position that is either between the first diversion opening and the fifth diversion opening or inside the storage tank at a position corresponding to the fifth diversion opening.
Instead Shelnutt (In Fig 13) further teaches wherein the storage tank (1330) has a fifth diversion opening (diversion opening in 1340 connecting 1340 to 1330), (¶ 175, II. 5-8) in communication with the first diversion (diversion open in 400A connecting 1395 to 400A) opening, and wherein the valve (497/1397) is disposed in a position that is either between the first diversion opening (diversion open in 400A connecting 1395 to 400A) and the fifth diversion opening (diversion opening in 1340 connecting 1340 to 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa further with Shang-Chun and further with Shelnutt with the storage tank having a fifth diversion opening in communication with the first diversion opening and the valve being disposed in a position between the first diversion opening and the fifth diversion opening to benefit from directly maximizing absorption of heat from the heat dissipation component surrounded by the cooling liquid and replenishing and adjusting the volume of cooling liquid that is changed by liquid coolant expansion and contraction by temperature fluctuation, air infiltration, vaporization, maintenance or servicing operations and ambient pressure changes which could cause significant impact on the performance of the liquid cooled IT equipment up to and including catastrophic failure (Shelnutt, ¶ 6, II. 20-27, ¶ 161, II. 1-9). 
Regarding Claim 26, Pelletier in view of Midorikawa further in view of Shang-Chun and further in view of Shelnutt discloses the limitations of claim 25, however where Pelletier (In Fig 2) further discloses wherein the storage tank (70) is disposed above the cabinet body (12), (Fig 1).
However, Pelletier as modified does not disclose teaches wherein the fifth diversion opening is located above the first diversion opening.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa and further with Shang-Chun with the fifth diversion opening being located above the first diversion opening to benefit from allowing water to flow back to the original reservoir to be recirculated through the system (Shang-Chum, Col 2, II. 12-15).
Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Pelletier in view of Midorikawa and further in view of Shang-Chun and further in view of Campbell.
Regarding Claim 27, Pelletier in view of Midorikawa and further in view of Shang-Chun discloses the limitations of claim 17, however Pelletier as modified does not disclose wherein the cooling apparatus further comprising a heat exchanging device, wherein an end of the heat exchanging device is coupled to the cabinet body and another end of the heat exchanging device is coupled to an external liquid supply apparatus, and wherein the heat exchanging device is configured to drive the cooling medium to circulate in the cabinet body and to exchange heat with the cooling medium.
Instead Campbell (In Figs 2A/2B) teaches wherein the apparatus (200) further comprising a heat exchanging device (220), (Fig 2B) wherein an end (231/232) of the heat exchanging device (220) is coupled to the cabinet body (240), (Col 7, II. 52-56) and another end (121/122) of the heat exchanging device (220) is coupled to an external 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Midorikawa further in view of Shang-Chun and further with Campbell with a heat exchanger device coupled to the cabinet body at one end and coupled to an external liquid supply apparatus at the other end and configured to drive the cooling medium to circulate and exchange heat with cooling medium in the cabinet body to benefit from removing the heat from electronic system via the respective hinged, liquid-cooled heat sink and transferring the heat via coolant return manifold and modular cooling unit to the facility coolant loop (Campbell, Col 8, II. 12-16). 
Allowable Subject Matter
 	Claim 15 is objected as being dependent upon a rejected base Claim 10, but would be allowable If rewritten in independent form including all of the limitations of the base Claim and any intervening Claims. 
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 15, the allowability resides in the overall structure of the device as recited in dependent Claim 15, and at least in part because Claim 15 recites, “a cover disposed at the top of the cabinet body, wherein when the cover is detected to be in a closed state, then the filtering device is stopped, and wherein when the cover is detected to be in an open state, then the filtering device is started”. 
The aforementioned limitation is believed to render said Claim 15 patentable over the art of record. 
The closest art of record is believed to be that of Campbell et al (US 9,622,379 – hereafter “Campbell”).
While Campbell Fig 2A discloses a cover (Col 9, II. 14-17) for the cabinet body (240) and a filter (206) for purifying cooling medium (203) within the cabinet body (240), however neither Campbell, nor any other art of record, either alone or in combination, teach or suggest the above-mentioned limitations of claim 15.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835